Citation Nr: 9901972	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  94-48 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a nervous condition, to 
include post-traumatic stress disorder (PTSD).





ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1963 to 
October 1966 and from March 1979 to September 1980.

This matter comes before the Board of Veterans Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a July 1994 rating determination by the Philadelphia, 
Pennsylvania, Regional Office (RO) which denied entitlement 
to service connection for a nervous disorder, diabetes 
mellitus and a right eye condition.  The veteran appealed 
only the issue concerning a nervous disorder.  

In an August 1998 rating decision the RO granted entitlement 
to nonservice-connected pension benefits.


FINDINGS OF FACT

1.  There is no medical evidence of a nervous condition 
during the veterans first period of service or for several 
years after his separation from that period of service.  

2.  There is clear and unmistakable evidence that the 
veterans schizophrenia pre-existed his second period of 
service.  The veterans schizophrenia did not undergo any 
permanent increase in disability during his second period of 
service.  

3.  The veteran did not engage in combat with the enemy 
during service.  

4.  The medical evidence does not persuasively show a 
diagnosis of PTSD.


CONCLUSION OF LAW

A nervous condition, to include PTSD, was not incurred in or 
aggravated during the veterans active military service.  38 
U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  Service medical records show that the 
veteran was in the Navy from 1963 to 1966.  During that 
period of enlistment he had no reported psychiatric contact 
or emotional difficulties and received an honorable 
discharge.  

A Medical Board report dated in August 1980, during the 
veterans second period of active service, shows he was 
admitted in July 1980 with a diagnosis of paranoid 
schizophrenia.  The veteran gave a history of being admitted 
to Philhaven Hospital in May 1976 on an emergency detention 
order and that he was brought to the hospital in physical 
restraints.  Prior to that admission he had a history of 
being despondent and paranoid for the previous six months.  
He was subsequently transferred to a VA hospital the 
following month and discharged in August 1976 to be followed 
on an outpatient basis.  He was hospitalized again in October 
1978 and for a third time in November 1978.  At the time of 
his current admission the veteran was brought to the hospital 
by his father because he was disoriented.  He reported 
hearing noises from tin cans, bottles and light.  He admitted 
to some drinking but denied illicit drug use.  He spoke of 
being unable to concentrate and difficulty in knowing what he 
was supposed to do.  He also reported that he was assigned to 
the ship the U.S.S. Kittyhawk and felt that the officers were 
in some way trying to drive him crazy.  He felt that he had 
to get away from the ship or he would be killed, stating that 
other sailors were disappearing and turning up in various 
hospitals.  He also expressed fear about radiation from radar 
aboard the ship.  As he described these matters he repeatedly 
stated that he did not understand what was going on.  The 
Medical Board found that the veteran had schizophrenic 
reaction, paranoid type, chronic moderate to severe, 
manifested by disorganized behavior, paranoid thinking, 
auditory hallucinatory phenomena of hearing noises from 
inanimate objects, pathologic thought disorder and ideas of 
reference.  The Medical Board noted that the veterans 
paranoid schizophrenic disorder existed prior to his current 
enlistment, with reported VA psychiatric hospitalizations 
between 1966 and 1980.  The Medical Board concluded that the 
veterans schizophrenic reaction existed prior to service and 
was not considered to have progressed at a rate greater than 
is usual for such a disorder.  

The service personnel records indicate that the veteran 
served in Vietnam in late 1965 and early 1966 on board the 
aircraft carrier USS Kitty Hawk.  The records do not reflect 
that he was awarded any combat ribbons or other awards 
indicating his participation in combat with the enemy.  He 
has indicated that he was trained as a fire fighter, but 
worked on board ship in communications and running elevators.  
His claimed stressful events center on operations on board 
ship and do not concern combat with the enemy.  

The medical evidence of record includes VA and private 
treatment reports dated from 1960 to 1997.  Specifically 
these records show frequent psychiatric hospitalization and 
treatment of the veteran beginning in May 1976.  VA 
outpatient treatment records dated from March 1995 to 
November 1995 show the examiner concluded the veteran 
exhibited many features of PTSD.  Additional VA treatment 
records through December 1995 show continued psychiatric 
treatment of the veteran with a clinical assessment of PTSD 
and major depressive disorder with psychotic features.  

On VA examination in October 1997, the examiner noted the 
veteran had been currently employed by a security company for 
the last year and prior to that had worked for various other 
security companies over the last six years.  He also worked 
for 23 years as bricklayer but retired due to back problems.  
The veteran reported that he served in Vietnam and was 
trained as a crash fire fighter and later worked on the 
U.S.S. Kittyhawk where his primary responsibilities were 
communication and running elevators on the vessel.  He 
reported that his military career was fairly good and that he 
had no major infractions and was a good serviceman.  He had a 
number of jobs while in the Navy and reported that because of 
being in communications he was always in contact with 
incoming airplane pilots.  He reported that at work he was 
focused and has never had problems with peer reviews and 
authority figures.  

The examiner noted that the veteran had a significant past 
psychiatric history, but the veteran reported no recent 
psychiatric hospitalizations.  His medical history is 
significant for hospitalizations in May 1976 as well as June 
1976 for approximately one month, in October 1978 for two 
days, and twice in November 1978.  The discharge summaries 
indicate a diagnosis of schizophrenia, paranoid type.  
Specifically, the May discharge summary indicates that the 
veteran was suspicious, feeling that he had been kidnapped 
and described various other psychotic symptoms.  On another 
discharge summary, again the diagnosis was schizophrenia, 
paranoid type.  The veteran was involuntarily committed and 
expressed delusional thoughts about food being poisoned, 
water being polluted and getting command hallucinations from 
electricity.  The delusions were bizarre and did not appear 
to be in the context of a major depressive episode, according 
to the examiner.  

Following these hospitalizations, the veteran was stabilized 
on medication and remained on neuroleptic treatment for his 
schizophrenia for a number of years.  He reported that 
attempts to discontinue the neuroleptic were complicated by 
resurfacing psychotic symptomatology.  The veteran was 
hospitalized in December 1995 for approximately three weeks 
and at that time was diagnosed with major depressive disorder 
with psychotic features and PTSD.  The history of present 
illness indicates that the veteran presented to the clinic on 
30 milligrams of Stelazine for a 20-year history of paranoid 
schizophrenia.  On this medication the veteran was withdrawn 
and had some extrapyramidal side effects and attempts were 
made to decrease the dose.  Once this was done, the veteran 
was found to be unable to tolerate the noise and 
intrusiveness associated with normal daily life at home.  He 
became paranoid over a week, shredded a picture of his 
daughter and basically retreated, making verbal threats to 
people who tried to intrude on his space.  When he was in the 
hospital he was cooperative but mistrustful.  He was treated 
with medication and became better.  The final diagnosis was 
major depression with psychotic features.

Regarding PTSD, the veteran reported that it was quite 
upsetting to him that he served his country and that after 
giving 100 percent, he came back and was treated unfairly by 
Americans.  He described being in situations that were quite 
difficult in the military, stating that as a radio operator 
he knew about all the planes that were coming in and going 
down.  He reported that he could hear the pilots talking and 
heard them crashing and found this quite traumatic and that 
to this day he has a difficult time not thinking about such 
things.  He described having these thoughts frequently at 
times but other times denied this.  He reported that 
sometimes he could calm them but other times he could not.  
He stated that when he thought of them now he primarily would 
get sick, but that he was generally able to shut these 
thoughts off by doing something.  He reported having 
numerous flashbacks in 1967 but that the flashbacks seemed to 
have improved and eventually stopped.  He reported that he 
continued to have recurrent recollections of Vietnam 
periodically.  

The veteran reported that he tried to avoid thinking of 
Vietnam but that generally he did not need to do this often.  
There was no clear avoidance regarding activities or events, 
although he did report avoiding dangerous situations such as 
a barroom during a full moon.  However, the examiner 
found that this did not meet the criterion regarding 
avoidance related to his Vietnam experiences.  He reported 
having a sixth sense occasionally but denied any clear 
symptoms of hypervigilance.  He also denied clear symptoms of 
psychotic amnesia or anhedonia.  He did not appear to be 
detached or estranged from others and reported having fairly 
good relationships in general.  In terms of enjoyment, the 
veteran reported that he liked working on old cars and was 
optimistic about his future.  He reported that he has two 
grandchildren and another one on the way and in this regard 
was quite pleased.  The veterans affect did not appear 
restricted and he smiled occasionally during the interview 
and appeared to be quite engaging.  His affect was not 
restricted.  

On examination the veteran denied being irritable or angry or 
having sleep disturbances, indicating that his sleep was 
good.  He had no difficulties with concentration and his 
energy level was described as being pretty good.  He 
denied clear hypervigilance symptoms but did report that loud 
noises bothered him and work on his nerves.  He reported 
that when he heard radio frequencies this upset him but this 
did not appear to trigger flashbacks and he denied becoming 
hypervigilant when reminded of his work in the military.  He 
denied any clear physiological reactivity toward symbolic 
reminders.  The veteran presented to the interview in a 
timely fashion.  He was casually dressed, adequately groomed, 
and appeared to be in no apparent distress.  He displayed 
appropriate eye contact throughout the interview and his 
speech was normal in rhythm, volume and amount.  He was felt 
to be a reliable historian and there was no evidence that he 
was fabricating information or malingering.  He described his 
mood as okay and there was no evidence of any major 
depression.  The veteran described a history of psychotic 
symptoms although his insight into this was poor.  The 
examiner noted the veteran had been diagnosed with major 
depression with psychotic features on a previous report, 
however, he indicated that he did not feel depressed prior to 
the symptoms but rather his symptoms caused him to feel in 
this way.  He denied psychotic symptoms, hallucinations, 
delusions or obsession-compulsions.  His thought process was 
clear, coherent and goal-directed.  In terms of his sensorium 
the veteran was alert and oriented.  There was no evidence of 
any major memory or concentration disturbances and his 
intelligence appeared to be average based on vocabulary and 
syntax.  His judgment and insight appeared to be good and 
there was no evidence that he would not be able to handle 
funds that he may be entitled to.  The examiner indicated 
that he endorsed some symptoms of PTSD but did not meet the 
full criteria for a diagnosis of PTSD.  The pertinent 
diagnosis was schizophrenia, paranoid type, currently well 
controlled.  

The examiner commented, in pertinent part, that after 
reviewing the veterans claims file and current findings, it 
appeared that the veteran clearly had a psychotic disorder.  
Although the veteran had minimal insight into the psychotic 
disorder, it was clear that it was present, particularly 
since he had clear symptoms of a psychotic disorder with 
bizarre hallucinations/delusions.  His current symptoms 
appeared to be well controlled and did not require further 
treatment. Further, the disorder does not appear to be 
impairing him too much of an extent at this time.  The 
examiner felt that based on a review of records and meeting 
the veteran that there were sufficient criteria for 
schizophrenia which in most cases is a chronic disorder.  It 
is unusual that a veteran with schizophrenia would show such 
drastic improvement and function at such a good level.  
Nonetheless, his diagnosis appeared to be quite certain based 
on his presentation many years previously and based on the 
fact that he continued to require neuroleptic treatment, 
without which he would again become psychotic.  The veteran 
did not appear at that time to be suffering from PTSD and did 
not meet the DSM-IV criteria for PTSD.  Although it was clear 
that the veteran was affected by his Vietnam experiences it 
was not to a sufficient degree to warrant a diagnosis of 
PTSD.

Also of record are treatment records dated July 1998 which 
show continued psychiatric treatment of the veteran for an 
increase in symptoms of schizophrenia.


Analysis.  Before assessing the merits of the veterans claim 
the Board notes that it finds the claim to be well grounded 
for purposes of 38 U.S.C.A. § 5107(a), in that it is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The Board further finds that the 
statutory duty to assist has been satisfied.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.306.  Additionally, a veteran is afforded a 
presumption of sound condition upon entry into service, 
except for any defects noted at the time of examination for 
entry into service.  That presumption can be rebutted by 
clear and unmistakable evidence that a disability existed 
prior to service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

If it is determined that a disability present in service 
existed prior to service, then the question of aggravation is 
raised.  In this regard, a pre-existing injury or disease 
will be considered to have been aggravated by service, where 
there is an increase in disability during such service unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  38 C.F.R. 
§ 3.306.  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertinent 
to the disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  

The veterans service personnel records do not indicate that 
he participated in combat with the enemy during his service 
in Vietnam.  Moreover, his claimed stressful events in 
support of his claim for service connection for PTSD do not 
concern combat.  Therefore, the Board finds that the veteran 
did not engage in combat with the enemy during service.  

At the time of his entry into his second period of service, 
he did not report any problems associated with a nervous 
condition.  However, in an August 1980 report prepared in 
connection with the medical board proceeding, it was noted 
that he had been hospitalized on several occasions between 
1976 and 1978.  After an adequate period of observation the 
veteran was found to be schizophrenic and unfit for further 
service.  The medical board recommended that the veteran be 
discharged from service due to schizophrenic reaction.  It 
was specifically found that the condition existed prior to 
service and had not been aggravated by service.

Consequently, on the basis of the veterans service medical 
records and the summaries of VA hospitalizations for 
psychiatric treatment from 1976 to 1978, the Board finds that 
clear and unmistakable evidence demonstrates that 
schizophrenia existed prior to his second period of service.  
Bagby v. Derwinski, 1 Vet. App. 225, 228 (1991).  
Accordingly, the presumption of soundness upon entrance is 
rebutted.

The next issue is whether the veterans preexisting nervous 
condition was aggravated during service.  In deciding a claim 
based on aggravation, the Board must determine whether there 
has been any measured worsening of the disability during 
service and then whether such worsening constitutes an 
increase in disability.  See Browder v. Brown, 5 Vet. App. 
268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 
(1993).  The United States Court of Veterans Appeals (Court) 
has stated that temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993).  Therefore, a 
determination must be made as to whether the underlying 
disease process did indeed worsen or whether there was a mere 
exacerbation of symptoms during service.

The evidence does not support a finding of an increase in 
severity during the veterans active service.  Service 
medical records do not show treatment of a nervous condition 
during service other than in 1980.  This single entry is 
insufficient to establish an increase in disability as it 
does not indicate any permanent increase in the underlying 
nervous condition during service.  Significantly, the August 
1980 medical board proceeding report specifically found that 
the veterans pre-existing schizophrenic reaction had not 
been aggravated by service.  Therefore, the Board finds that 
there is no evidence that the veterans pre-existing 
schizophrenia underwent any permanent increase in disability 
during service.  

The Board also notes that the medical evidence as outlined 
above fails to demonstrate that the veteran currently has 
PTSD.  Although VA treatment records in 1995 do note a 
diagnosis of PTSD and in October 1997 the veteran identified 
some events during service which he indicated were the basis 
of his PTSD claim, the October 1997 examiner specifically 
indicated that a diagnosis of PTSD was not warranted.  The 
Board accords considerably more probative weight to the 
findings and opinion of the October 1997 VA psychiatric 
examiner (which findings and opinion were concurred in by a 
second psychiatrist) because of his thorough review of the 
claims file and the veterans entire psychiatric history and 
because of his careful, thorough, step by step analysis of 
the requirements for a diagnosis of PTSD under DSM-IV in 
light of all the available medical evidence.  The claims file 
was not available to previous examiners and the record does 
not contain a rigorous analysis of all the available evidence 
by those examiners.  Weighing the medical evidence, the Board 
finds that the evidence does not persuasively show that a 
diagnosis of PTSD is currently substantiated.  See Cohen v. 
Brown, 10 Vet. App. 128, 143 (1997).  In the absence of such 
a diagnosis, the criteria set forth at 38 C.F.R. § 3.304(f) 
for establishing service connection for PTSD are not met.  

In making its determination, the Board has considered the 
veterans contentions which are considered credible insofar 
as he described his current symptoms and beliefs that his 
nervous condition was incurred in service.  However, it has 
not been indicated that he possesses the requisite medical 
qualifications to opine on a matter involving medical 
diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992) (a layperson is generally not 
competent to opine on a matter requiring knowledge of medical 
principles, such as causation or diagnosis).  Therefore, he 
does not possess the requisite medical knowledge to refute 
the medical conclusions in the service medical records.

The Board has also considered the provisions of 38 U.S.C.A. 
§ 5107(b), but the preponderance of the evidence is against 
the veterans claim. 


ORDER

Service connection for a nervous condition is denied.


		
	W. R. Harryman
	Acting Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.  
- 2 -
